Case 3:21-cv-06964-FLW-LHG Document 20 Filed 07/08/21 Page 1 of 2 PageID: 394
Case 3:21-cv-06964-FLW-LHG Document 20 Filed 07/08/21 Page 2 of 2 PageID: 395




        ORDERED that Nirav N. Desai and Grace Tuyiringire are hereby admitted pro hac vice

pursuant to Local Civil Rule 101.1 for the sole purpose of entering appearances on behalf of and

representing Defendants in this matter; and it is further

        ORDERED that Nirav N. Desai and Grace Tuyiringire shall abide by the disciplinary rules

of this Court; and it is further

        ORDERED that Nirav N. Desai and Grace Tuyiringire, shall, for the duration of the time

that they serve as counsel pro hac vice in this matter, each make annual payments to the New

Jersey Lawyers’ Fund for Client Protection as provided by New Jersey Court Rule 1:28-2(a) and

shall each pay the sum of $150.00 to the Clerk of the United States District Court in accordance

with Local Civil Rule 101.1(c)(3); and it is further

        ORDERED that Nirav N. Desai and Grace Tuyiringire shall notify the Court immediately

of any disciplinary matter affecting their standing at the bar of any jurisdiction; and it is further

        ORDERED that Nirav N. Desai and Grace Tuyiringire shall have all pleadings, briefs and

other papers filed with the Court in this matter signed by Dennies Varughese or his partners or

associates as the attorneys of record in this matter pursuant to Local Civil Rule 101.1(c)(3).

        SO ORDERED.




                                                       HON. LOIS H. GOODMAN, U.S.M.J.




                                                   2
